                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-3162-WJM-KMT

MARY LEE KAHLER,

      Plaintiff,

v.

WALMART INC.,

      Defendant.


                                 APPOINTMENT ORDER


      This matter is before the Court on pro se Plaintiff Mary Lee Kahler’s (“Plaintiff”)

Motion for Appointment of Counsel. (ECF No. 52.) The Court having considered the

Motion and being fulling advised hereby ORDERS as follows:

        Plaintiff’s Motion for Appointment of Counsel (ECF No. 52) is GRANTED. In

accordance with Rule 15 of the Attorney Rules for the District of Colorado, “Attorney

Pro Bono Representation,” the Court hereby determines that Plaintiff merits

appointment of counsel drawn from the Civil Pro Bono Panel. The Court is satisfied

that the following factors and considerations have been met:

              (i) the nature and complexity of the action;
              (ii) the potential merit of the claims . . . of the unrepresented
              party;
              (iii) the demonstrated inability of the unrepresented party to
              retain an attorney by other means; and
              (iv) the degree to which the interests of justice, including the
              benefits to the court, will be served by appointment of
              counsel.

D.C.COLO.LAttyR 15(f)(1)(B).
       Accordingly, it is ORDERED that the Clerk of the Court shall select, notify, and

appoint a member of the Panel to represent Plaintiff in this matter. See

D.C.COLO.LAttyR 15(f)(2). Plaintiff is advised that there is no guarantee that Panel

members will undertake representation in every case selected as part of the Civil

Pro Bono Program. Plaintiff is further cautioned that, until appointed counsel enters an

appearance, Plaintiff will continue to be responsible for all scheduled matters, including

hearings, depositions, motions, and trial, and must follow the Court’s procedures and

rules accordingly.

       In light of this Order, the Court further ORDERS that Plaintiff’s deadline to file a

Motion for Leave to File a revised Second Amended Complaint is extended to no later

than November 15, 2019. (See ECF No. 51 at 24.) Plaintiff is again warned that the

Court will not consider a request in such a motion to amend her claims against Jonna

Leggitt, or to amend her wrongful termination claim against Defendant Walmart, as

those claims have already been dismissed with prejudice. (Id.; see generally ECF

No. 51.)


       Dated this 4th day of September, 2019.

                                                   BY THE COURT:



                                                   __________________________
                                                   William J. Martínez
                                                   United States District Judge




                                             2
